Citation Nr: 9929569	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's mother, and the appellant's 
sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a May 1999 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a June 1998 decision of the Board denying 
service connection for an acquired psychiatric disorder, and, 
in so doing, remanded the case to the Board for action 
consistent with the decision of the Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), and the Court's decision in Winters v. West, 12 Vet. 
App. 203 (1999).  The case is now once more before the Board 
for appellate review.


REMAND

In July 1999, subsequent to the transfer of the veteran's 
case to the Board but prior to the rendering of a decision in 
this case, there was received at the Board additional 
evidence, specifically, a June 1999 statement from the 
veteran's Department of Veterans Affairs (VA) physician, the 
transcript of an audiocassette, and the veteran's own 
statement.  That evidence was not previously of record, and 
had not yet been considered by the Regional Office (RO) in 
the context of the veteran's current appeal.  Pursuant to the 
provisions of 38 C.F.R. § 20.1304(c)(1998), such evidence 
must be referred to the RO for review in the preparation of a 
Supplemental Statement of the Case unless such procedural 
right has been waived by the appellant or her representative.  
Here, there is no such waiver.  Consequently, the veteran's 
case must be returned to the RO for consideration of the 
evidence in question.  The case is, therefore, REMANDED to 
the RO for the following action:

After undertaking any development deemed 
appropriate and authorized, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection 




for an acquired psychiatric disorder, 
taking into consideration the recent 
holdings in Hodge and Winters.  As part 
of that readjudication, the RO should 
specifically consider any additional 
evidence obtained, including, in 
particular, the aforementioned statement 
from the veteran's VA physician, the 
transcript of the audiocassette, and the 
veteran's own statement received in July 
1999.


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should then be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran unless he is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












